DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 1905512.8 filed in United Kingdom on 04/18/2019) required by 37 CFR 1.55, electronically retrieved on 05/18/2020.
Information Disclosure Statement
The information disclosure statement submitted on 04/17/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title has been amended as follows: 
-- PROCESSING PLASTICS FILMS USING MULTIPLE CARRIERS--.

	The written description, paragraph 0030, first line of paragraph is amended as follows:  
14, 20 are thereafter released from the LC --. 
Reasons for Allowance
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, processing a plastics film in situ on a first carrier; thereafter removing the processed plastics film from the first carrier; subjecting the processed plastics film to one or more quality checks; and following a determination that the processed plastics film meets one or more predetermined quality criteria, bonding the processed plastics film to a second carrier; further processing the processed plastics film in situ on the second carrier; and thereafter debonding the further processed plastics film from the second carrier using a process having a higher yield than that of the process of removing the processed plastics film from the first carrier.
Dependent claims 2-11 are allowed, because they depend on allowed claim 1. 
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the Notice of References Cited-892 Form that both describe debonding of carrier substrates from other layers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 December, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895